Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed February 7, 2022 in reply to the Non-final Office Action mailed August 5, 2021. Claims 5, 12, and 13 have been canceled; and no claims have been amended or newly added. Claims 7-11 have been withdrawn. Claims 1-4 and 6 are under examination in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al. (European Patent Application Pub. No. 0 492 007), in view of Dalziel et al. (U.S. Patent Application Pub. No. 2005/0233074).
Applicant Claims
Applicant’s elected subject matter is directed to a delayed-release delivery system comprising a particle comprising a core microsphere about 100 nm to about 50 µm in size having a porous surface, and an aqueous-based liquid absorbed therein which contains a skin benefit active agent; wherein the liquid to core weight ratio is about 400:1 to about 800:1. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cline et al. disclose highly-liquid-loaded powders capable of releasing their liquid load when subjected to shearing forces (i.e. a type of “delayed-release” property) comprising a core microsphere about 5-100 µm in size having a porous surface, and a liquid absorbed therein which contains a skin benefit active agent (e.g. sunscreen, moisturizer, etc); wherein the liquid is loaded to a level of e.g. 95% or greater by weight of the total weight of the composition (abstract; Page 2, lines 1-4, 28-29; Page 3, lines 7, 12-16, 31-43; claims, 1, 10**, 13, 17).
**It is noted that Cline’s clam 10 is a dependent claim and thus further limits claim 1 by the liquid load comprising “up to 95% by weight”. Hence, since claim 1 should be broader in scope, claim 1 is thus being interpreted as encompassing liquid loads “greater than 95% by weight”, which asymptotically approach 100% by weight.
Dalziel et al. disclose a highly-liquid-loaded particle comprising a carrier powder particle less than 100 nm in size (i.e. not patentably distinct from “about 100 nm” as claimed), and e.g. an aqueous-based liquid loaded thereon which can contain e.g. a humectant, an antimicrobial, or an antioxidant (i.e. a skin benefit active agent); wherein the liquid is loaded to a level of greater than 60% by weight of the total weight of the composition.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Cline et al. do not explicitly disclose that the liquid load is aqueous-based. This deficiency is cured by the teachings of Dalziel et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Cline et al. and Dalziel et al., outlined supra, to devise Applicant’s presently claimed system. 
Cline et al. disclose highly-liquid-loaded powders capable of releasing their liquid load when subjected to shearing forces (i.e. a type of “delayed-release” property) comprising a core microsphere about 5-100 µm in size having a porous surface, and a liquid absorbed therein which contains a skin benefit active agent (e.g. sunscreen, moisturizer, etc); wherein the liquid is loaded to a level of e.g. 95% or greater by weight of the total weight of the composition. Since Cline et al. disclose that the liquid can contain a “high residual water content” (see example 9), and since Dalziel et al. disclose that highly-liquid loaded powders can contain an aqueous-based liquid and that such liquid can be loaded to a level of greater than 60% by weight of the total weight of the composition, and since it is generally known among anyone of ordinary skill in the art that some highly advantageous skin benefit actives are water-soluble; one of ordinary skill in the art would thus be motivated to employ an aqueous-based liquid in the Cline et al. composition, with the reasonable expectation that the resulting composition will successfully have a liquid load to a level of greater than 95% by weight of the total weight of the composition.
 Both Cline et al. and Dalziel et al. effectively provide for a liquid load greater than 95% by weight of the total weight of the composition, and a liquid to core particle weight ratio of 400:1 would correspond to a liquid load of about 99.7% (e.g. 400 µg liquid per 1 µg core, or e.g. 20 µg liquid per 0.05 µg core), which falls within the purview of the cited prior art. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “the prior Office Action filed on July 27, 2021” is “incomplete as to all matters”, and is “arbitrary and capricious, and therefore invalid under the Administrative Procedure Act (5 U.S.C. § 706)” and thus “a next Action in this case cannot be made final”.
The Examiner, however, would like to point out that Applicant’s assertion is completely baseless, a complete fallacy from beginning to end, and most peculiar. In stark contrast to Applicant’s assertion, the prior-filed arguments were meticulously addressed in full in the referenced Office Action, and the present Office Action is therefore being made final. 
ii) Applicant contends that “the Office Action…concedes…that Cline does not describe a liquid-loaded powder with a liquid content greater than 95%” and “also…concedes…that Cline is not enabling for that asserted range of liquid content”. 
The Examiner, however, would like to point out the following:
1. Applicant appears to be quite confused. This argument, like the one addressed supra, is nothing but a complete fallacy from beginning to end.
2. On the contrary, the Examiner’s position has been and continues to be the complete opposite. Specifically, Cline, in dependent claim 10, expressly provides in a wherein clause that “the liquid load comprises up to 95% by weight of the liquid loaded powder”. As anyone of ordinary skill would immediately recognize, claim 10, being a dependent claim, must necessarily further limit the scope of claim 1 from which it depends. One of ordinary skill in the art would also immediately recognize that the only possible way “a liquid load of up to 95% by weight of the liquid loaded powder” can further limit claim 1 is if claim 1 thus provides that the liquid load can be up to some value greater than 95% by weight of the liquid loaded powder. In other words, “up to 95%” means a range from zero up to 95%, i.e. 0-95%. Claim 1 must be broader in scope than 0-95% and places no express limits on the amount of the liquid load. Hence, one of ordinary skill in the art would no doubt immediately and clearly recognize that the liquid load of claim 1 must be a range of zero to some value greater than 95%. Moreover, since claim 1 does not place any express limitations on the liquid load, one of ordinary skill in the art would understand the liquid load can asymptotically approach 100% (i.e. since thee must necessarily be a core particle with a finite weight). 
3. Therefore, in stark contrast to Applicant’s assertion, the Office Action made it crystal clear that Cline does in fact effectively describe a liquid-loaded powder with a liquid content that must fall within a range that necessarily includes values greater than 95%. To argue otherwise, as Applicant is doing, is taking the position that claim 10 does not further limit the scope of claim 1, which is obviously a fallacy. 
iii) Applicant contends that “Cline fails to disclose a powder with more than 95% liquid content”, that Cline explicitly limits “its powder to ranges of up to 95% liquid content”, that there is a “lack of description of a liquid content above 95%, and 16 cited examples achieving no greater than 92% liquid content”, that “the Office cites no evidence to support its interpretation” that Cline provides for a liquid content greater than 95%, and that “Cline does not present 20% liquid load as a lower limit corresponding the 95% upper limit as the Office Action frames…Cline merely provides that a liquid load amount is tailored to the particular needs of the application, and may for example be as low as 20%”. 
The Examiner, however, would like to point out the following:
1. Again, as noted supra in section ii), Applicant’s assertion that Cline discloses that the liquid content of their powder is strictly limited to an upper ceiling of 95% is nothing but a complete fallacy.  See section ii), supra. It is further noted that Cline is certainly not limited to the specific examples and the preferred embodiments, and these do not constitute a teaching away from the broader disclosure and non-preferred embodiments. 
2. Furthermore, as noted in the Office Action mailed August 5, 2021, in stark contrast to Applicant’s assertion, Cline never discloses or even implies that liquid loaded powders are strictly limited by physical nature to an absolute upper limit of 95%. In other words, liquid-loaded powders with a liquid content of greater than 95% are indeed physically possible. Applicant appears to be greatly confused by this point. In other words, Cline never states or implies, nor would anyone of ordinary skill in the art ever conceive, that liquid loaded powders have a strict upper limit of liquid load of 95% imposed as a law of nature much like the speed of light is an upper limit imposed by nature on how fast objects can possibly move through the vacuum of space. As far as the physical limitations of what is possible, Cline’s liquid loaded powders are no more physically limited by the laws of nature to an upper limit of 95% as to a lower limit of 20%. On the contrary, anyone of ordinary skill in the art would immediately recognize that the powders are physically capable of having a liquid load greater than 95% as having a liquid load less than 20%. There are simply no limitations imposed by nature and nature’s laws on the amount of liquid load in the Cline powders. 
3. As far as the limitations of the liquid load imposed by Cline himself, there are none. As Applicant correctly points out, “Cline merely provides that a liquid load amount is tailored to the particular needs of the application, and may for example be as low as 20%”. Similarly, Cline’s disclosure that “powders produced by this process may comprise up to 95% by weight of the liquid load” is merely exemplary, i.e. “may” is not the same as “must” or even “should”. This interpretation is supported by e.g. dependent claim 10 as explained supra. Further, Cline’s teaching that “the proportion of liquid loaded into the powder depends upon the desired end use” is open ended, as are claims 1 and 13, and the fact that Cline discloses that “normally the liquid load comprises from 50% to 95%” does nothing to change the scope of this broader disclosure. Cline is simply not limiting his invention to an absolute upper limit of 95%. Finally, Dalziel, the cited secondary reference, is directed to “high liquid loading” with greater than 60% liquid load (i.e. 60% up to near 100%) and imposes no upper limit on the liquid load of the powder. Without question, then, highly liquid loaded powders in which the liquid load represents e.g. 95+% and even 99+% of the weight of the liquid loaded powder are obvious in view of Cline and Danziel for the reasons discussed in the prior art rejection. Applicant has provided no hard evidence to the contrary.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617